DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 06/07/2022. Claims 1, 3-8, 11, 16-20, 22-24 and 27-29 are pending in the application. No Claim has been amended. Claims 28-29 are recently added. Claims 25-26 are recently cancelled.
Response to Arguments
Applicant’s arguments, see pages 8, filed on 06/07/2022, with respect to the rejection of the claim 27 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, a new ground(s) of rejection is made in view of Kim et al. (US 2011/0150702) and  Jung et al. (US 8,778,282) as indicated in the below rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0150702) and in view of Jung et al. (US 8,778,282).
With regards to claim 27:
Kim et al. discloses (refer to Fig. 1 below) a normally closed polymeric microfluidic valve comprising:
a plastic substrate (320);
 	a resilient deformable elastomeric membrane (330) extending across the substrate, the substrate (320) and membrane (330) defining a valve region (V) separating at least two microfluidic channels (321) in a microfluidic device;
 	a valve seat (325a) in the valve region on one of the membrane and the substrate, the membrane (330) having surface where the membrane (330) and the substrate (320) contact when the valve is closed; and
 	a control fluid chamber (311) separated and sealed from the microfluidic channels (321) by the membrane (330). 
Kim et al. does not disclose 
where:
 	the surface is an adhesion-controlled surface comprises a relief pattern of microstructures that provide a plurality of separated top meeting surfaces and recessed surfaces, the top meeting surfaces collectively having a cumulative surface area less than 90% of an area spanned by the adhesion-controlled surface, and having fluid-filled voids between the top meeting surfaces when the valve is closed;
 	the adhesion-controlled surface  on the membrane, and
 	the fluid-filled voids reduce adhesion between the membrane and the substrate in the spanned area compared to 1- adhesion if no microstructures were present in the spanned area and compared to 2- adhesion if the membrane and the substrate were in conformal contact over all available surfaces including the top meeting surfaces and the recessed surfaces.



    PNG
    media_image1.png
    957
    941
    media_image1.png
    Greyscale

Fig. 1
Jung et al. discloses (refer to Fig. 2 below and Column 1, lines 37-65) a polymeric microfluidic valve (17) that prevent stiction between an elastic film (elastomeric membrane) when the valve being closed (not in operation for a lapse of time)) and a valve seat comprising:
a plastic substrate (12);
 	a resilient deformable elastomeric membrane (13) extending across the substrate, the substrate (12) and membrane (13) defining a valve region (V) separating at least two microfluidic channels (16) in a microfluidic device;
 	a valve seat (18) in the valve region on one of the membrane and the substrate, the membrane (13) having an adhesion-controlled surface (13f) where the membrane (13) and the substrate (12) contact when the valve is closed; and
 	a control fluid chamber (19) separated and sealed from the microfluidic channels (16) by the membrane (13), 
where:
 	the adhesion-controlled surface (13f) comprises a relief pattern of microstructures that provide a plurality of separated top meeting surfaces and recessed surfaces, the top meeting surfaces collectively having a cumulative surface area less than 90% of an area spanned by the adhesion-controlled surface, and having fluid-filled voids between the top meeting surfaces when the valve is closed;
 	the adhesion-controlled surface (13f) on the membrane (13), and
 	the fluid-filled voids reduce adhesion between the membrane (13) and the substrate (12) in the spanned area compared to 1- adhesion if no microstructures were present in the spanned area and compared to 2- adhesion if the membrane and the substrate were in conformal contact over all available surfaces including the top meeting surfaces and the recessed surfaces.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Kim et al. to have the membrane (330) having the controlled surface as disclosed by Jung et al. to prevent stiction between the valve seat and the membrane to provide the valve with smoothly operation even being not in operation for a lapse of time.

    PNG
    media_image2.png
    500
    826
    media_image2.png
    Greyscale

Fig. 2
Allowable Subject Matter
Claims 1, 3-8, 11, 16-20, and 22-24 are allowed.
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH Q LE/            Primary Examiner, Art Unit 3753